Citation Nr: 0102509	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied service connection for hearing loss and 
tinnitus.  The veteran appealed and was afforded a hearing at 
the RO before a local hearing officer in March 2000.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  For VA purposes, 
defective hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  As part of that assistance, the VA must make 
reasonable efforts to obtain records (including private 
records) that the claimant sufficiently identifies.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In addition, VA must provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.  
These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
During his March 2000 RO hearing, the veteran testified that 
he has suffered hearing loss and tinnitus since his exposure 
to an ammunition explosion while stationed at Fort 
Richardson, Alaska, in 1966.  The veteran maintained that, 
after the blast, he received a medical evaluation for hearing 
loss and tinnitus, and was temporarily assigned to barracks 
duties.  The veteran further testifed that before his 
discharge from active service in February 1967, he reported 
his ailments again, since his hearing acuity never returned 
to its prior level.  However, service medical records are 
negative for complaints, treatment, or diagnoses of 
otolaryngological disorders.  The veteran's entrance and 
separation examinations reflected hearing within normal 
limits and no diagnoses of tinnitus.

Post-service medical records are silent as to any 
otolaryngological disorders until his VA examination in June 
1999, when the veteran was diagnosed with bilateral hearing 
loss and tinnitus.  The veteran indicated no recent treatment 
for hearing loss and tinnitus before June 1999, but testified 
that in the latter 1960's, he had been treated by a general 
physician, now deceased.  

As noted, the veteran has stated that he suffered acoustic 
trauma while in service, (although there is no evidence of 
any diagnosis of or treatment for the claimed conditions in 
service).  Furthermore, there is current evidence that the 
veteran suffers hearing loss (meeting regulatory requirements 
for hearing loss recognized as a disability) and tinnitus.  
For service connection purposes, however, the question 
remains whether the acoustic trauma, or any other in-service 
disease or injury was the cause of the current hearing loss 
and tinnitus, as claimed by the veteran.  There is no medical 
opinion from any physician of record in this case which links 
the veteran's current hearing loss and tinnitus to his in-
service acoustic trauma, or any other in-service incident.

The veteran is hereby notified that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.   The RO should undertake all 
appropriate development to obtain and 
associate with the claims file all 
outstanding pertinent medical records 
from the VA medical facility in West 
Haven, Connecticut, as well as records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran is also free to 
submit to the RO any pertinent medical 
records in his possession.  

2.  The RO should again be asked to 
further identify the office of his 
treating physician, Dr. Pin, as mentioned 
by the veteran during his March 2000 RO 
hearing.  Then, the RO should obtain and 
associate with the record all outstanding 
pertinent medical records from that 
office.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran is also free to 
submit to the RO any pertinent medical 
records in his possession.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA otolaryngological 
examination to determine the nature and 
etiology of any current hearing loss and 
tinnitus.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
pertinent history and clinical findings 
should be reported in detail.  Following 
examination, and consideration of the 
veteran's pertinent history, the 
physician should render opinion 
addressing whether it is at least as 
likely as not that (1) the veteran's 
current hearing loss is in any way 
related to his active military service, 
and (2) any current tinnitus is in any 
way related to his active military 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence of a nexus 
between the veteran's current hearing 
loss and/or his tinnitus and any in-
service injury or disease, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for hearing loss and 
tinnitus, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duty to assist/notify 
a claimant.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If any benefits sought on appeal 
remain denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



